
	
		II
		111th CONGRESS
		1st Session
		S. 253
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Isakson (for
			 himself, Mr. Chambliss, and
			 Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  application of the homebuyer credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fix Housing First Homebuyer Tax Credit
			 Act.
		2.Expansion and
			 modification of homebuyer credit
			(a)Elimination of
			 first-time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986, as added by section 3011 of the Housing and Economic Recovery Act of
			 2008, is amended by striking who is a first-time homebuyer of a
			 principal residence and inserting who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
					(B)Section 36 of
			 such Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
					(C)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
						
							Sec. 36. Home purchase
				credit..
						
					(D)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
					(b)Elimination of
			 recapture except for homes sold within 3 yearsSubsection (f) of section 36 of the
			 Internal Revenue Code of 1986, as so added, is amended to read as
			 follows:
				
					(f)Recapture of
				credit in the case of certain dispositions
						(1)In
				generalIn the event that a taxpayer—
							(A)disposes of the
				principal residence with respect to which a credit was allowed under subsection
				(a), or
							(B)fails to occupy
				such residence as the taxpayer's principal residence,
							at any
				time within 36 months after the date on which the taxpayer purchased such
				residence, then the tax imposed by this chapter for the taxable year during
				which such disposition occurred or in which the taxpayer failed to occupy the
				residence as a principal residence shall be increased by the amount of such
				credit.(2)Exceptions
							(A)Death of
				taxpayerParagraph (1) shall not apply to any taxable year ending
				after the date of the taxpayer's death.
							(B)Involuntary
				conversionParagraph (1) shall not apply in the case of a
				residence which is compulsorily or involuntarily converted (within the meaning
				of section 1033(a)) if the taxpayer acquires a new principal residence within
				the 2-year period beginning on the date of the disposition or cessation
				referred to in such paragraph. Paragraph (1) shall apply to such new principal
				residence during the remainder of the 36-month period described in such
				paragraph as if such new principal residence were the converted
				residence.
							(C)Transfers
				between spouses or incident to divorceIn the case of a transfer
				of a residence to which section 1041(a) applies—
								(i)paragraph (1)
				shall not apply to such transfer, and
								(ii)in the case of
				taxable years ending after such transfer, paragraph (1) shall apply to the
				transferee in the same manner as if such transferee were the transferor (and
				shall not apply to the transferor).
								(D)Relocation of
				members of the Armed ForcesParagraph (1) shall not apply in the
				case of a member of the Armed Forces of the United States on active duty who
				moves pursuant to a military order and incident to a permanent change of
				station.
							(3)Joint
				returnsIn the case of a credit allowed under subsection (a) with
				respect to a joint return, half of such credit shall be treated as having been
				allowed to each individual filing such return for purposes of this
				subsection.
						(4)Return
				requirementIf the tax imposed by this chapter for the taxable
				year is increased under this subsection, the taxpayer shall, notwithstanding
				section 6012, be required to file a return with respect to the taxes imposed
				under this
				subtitle.
						.
			(c)Expansion of
			 application periodSubsection (h) of section 36 of the Internal
			 Revenue Code of 1986, as so added, is amended by striking July 1,
			 2009 and inserting December 31, 2009.
			(d)Election To
			 treat purchase in prior yearSubsection (g) of section 36 of the
			 Internal Revenue Code of 1986, as so added, is amended by striking July
			 1, 2009 and inserting December 31, 2009.
			(e)Modification of
			 credit amount
				(1)In
			 generalSubparagraph (A) of section 36(b)(1) of the Internal
			 Revenue Code of 1986, as so added, is amended by striking $7,500
			 and inserting the amount that is 3.5 percent of the dollar amount
			 limitation determined under section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)), including any increase in the
			 limitation for an area determined to be a high-cost area under such section,
			 with respect to the purchase of the qualified principal
			 residence.
				(2)Conforming
			 amendmentsParagraph (1) of section 36(b) of such Code is
			 amended—
					(A)by striking
			 $3,750 in subparagraph (B) and inserting 1.75
			 percent,
					(B)by striking
			 $7,500 in subparagraph (B) and inserting 3.5
			 percent, and
					(C)by striking
			 $7,500 in subparagraph (C) and inserting the amount
			 described in subparagraph (A).
					(f)Modification of
			 income limitationSubclause (II) of section 36(b)(2)(i) of the
			 Internal Revenue Code of 1986, as so added, is amended by striking
			 $75,000 ($150,000 in the case of a joint return) and inserting
			 $125,000 ($250,000 in the case of a joint return).
			(g)Availability of
			 credit for transferSection 36 of the Internal Revenue Code of
			 1986, as so added, is amended by redesignating subsections (g) and (h), as
			 amended by this section, as subsections (h) and (i), respectively, and by
			 inserting after subsection (f) the following new subsection:
				
					(g)Transfer of
				credit
						(1)In
				generalA taxpayer may
				transfer all or a portion of the credit allowable under subsection (a) to 1 or
				more persons as payment of any liability of the taxpayer arising out of—
							(A)the downpayment of any portion of the
				purchase price of the principal residence,
							(B)mortgage, flood, and hazard insurance
				premiums in connection with the purchase and paid at or before closing,
							(C)interest on any
				debt incurred to purchase the residence,
							(D)State and local
				real property taxes paid in connection with the purchase, and
							(E)funding fees paid
				to the Department of Veterans Affairs in connection with the purchase.
							(2)Credit transfer
				mechanism
							(A)In
				generalNot less than 60 days
				after the date of the enactment of this subsection, the Secretary shall
				establish and implement a credit transfer mechanism for purposes of paragraph
				(1). Such mechanism shall require the Secretary to—
								(i)certify that the taxpayer is eligible to
				receive the credit provided by this section with respect to the purchase of a
				principal residence and that the transferee is eligible to receive the credit
				transfer,
								(ii)certify the credit transfer amount which
				will be paid to the transferee, and
								(iii)require any transferee that directly
				receives the credit transfer amount from the Secretary to notify the taxpayer
				within 14 days of the receipt of such amount.
								Any check, certificate, or voucher
				issued by the Secretary pursuant to this paragraph shall include the taxpayer
				identification number of the taxpayer and the address of the principal
				residence being purchased. For purposes of determining the credit transfer
				amount under clause (ii), the Secretary may estimate the taxpayer's modified
				adjusted gross income for the taxable year (as described in subsection (b)(2))
				based on the taxpayer's modified adjusted gross income (as so described) for
				the preceding taxable year.(B)Timely
				receiptThe Secretary shall
				issue the credit transfer amount not less than 30 days after the date of the
				receipt of an application for a credit transfer.
							(3)Payment of
				interest
							(A)In
				generalNotwithstanding any
				other provision of this title, the Secretary shall pay interest on any amount
				which is not paid to a person during the 30-day period described in paragraph
				(2)(B).
							(B)Amount of
				interestInterest under
				subparagraph (A) shall be allowed and paid—
								(i)from the day after the 30-day period
				described in paragraph (2)(B) to the date payment is made, and
								(ii)at the overpayment rate established under
				section 6621.
								(C)ExceptionThis paragraph shall not apply to failures
				to make payments as a result of any natural disaster or other circumstance
				beyond the control of the Secretary.
							(4)Recapture of
				transfer amountIf the credit transfer amount paid to the
				transferee exceeds the amount of the credit allowable under subsection (a) to
				the taxpayer, the taxpayer's tax imposed by this chapter for the taxable year
				shall be increased by the amount of such excess.
						(5)Effect on legal
				rights and obligationsNothing in this subsection shall be
				construed to—
							(A)require a lender to complete a loan
				transaction before the credit transfer amount has been transferred to the
				lender, or
							(B)prevent a lender from altering the terms of
				a loan (including the rate, points, fees, and other costs) due to changes in
				market conditions or other factors during the period of time between the
				application by the taxpayer for a credit transfer and the receipt by the lender
				of the credit transfer
				amount.
							.
			(h)Allowance of
			 credit for residences financed by proceeds from State or local
			 bondsSubsection (d) of section 36 of the Internal Revenue Code
			 of 1986, as so added, is amended by striking paragraph (2) and redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
			(i)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased on or after December 31, 2008, in taxable years ending on
			 or after such date.
			
